Per Curiam,
While the specifications of error are sufficiently numerous, there is nothing in the record to justify us in sustaining any of them. The subjects of complaint in the 4th and 16th are in finding the facts therein recited; in twelve of them, the subjects of complaint are in not finding certain facts therein referred to, and the remaining two relate to questions of evidence, etc. On exceptions to the learned auditing judge’s findings of fact and conclusions, the questions presented here were duly considered by the court below in banc, who sustained the auditing judge and confirmed his adjudications. No error in this has been shown, nor do we think either of the questions referred to requires further notice. The case depended on questions of fact which, having been correctly determined by the auditing judge, were approved by the court in banc. The controversy should have ended there.
Decree affirmed and appeal dismissed at appellants’ costs.